Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication received 06/15/2022. Claim 1 is amended and claims 1-19 remain pending.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 

Applicant argues “As Wyatt uses a separate computing device to determine the certificate validation for the DESTHOST, it cannot be said that Wyatt teaches a method for use in a device configured to communicate using digital certificates, the method comprising: in response to a request, receiving a digital certificate for use in secure communications between the device and another device; evaluating, using a logic circuit, the digital certificate to determine a validity of the digital certificate, as is recited in claim 1. As Wyatt fails to teach at least this element of claim 1, it cannot be said that Wyatt cures the deficiencies of Miyazawa. Therefore, as Miyazawa and Wyatt each fail to teach the same element of claim 1, the combination of Miyazawa/Wyatt also fails to teach or suggest the same element” – Remarks: page 6.

In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Miyazawa discloses “a SSL communication request is transmitted to the print server 10 at S703. Thus, SSL handshake is executed between the administration PC 20 and the print server 10. Next, by referring to the server certificate 10c received from the print server 10 at the time of SSL handshake, it is determined whether the issuer (signer) is other than the CA 40 at S704. [0184] Then, if it is determined that the issuer is other than the CA 40 (other print server 10) at S704, the CPU 21 goes to S705, and a CSR create request is transmitted to the print server 10. [0185] Further, CSR parameters are transmitted at S706. Here, the CSR parameters to be transmitted are carried on from the contents of the received server certificate 10c… the CPU 21 goes to S707, and it is determined whether a validity period of the certificate expires in predetermined period of time by referring to the server certificate 10c received from the print server 10 at the time of SSL handshake” – Miyazawa: par. 0181-0188 – Note: as previously cited, FIG. 8 shows an outline of communications between the print server 10 and the administration PC 20, and between the administration PC 20 and the CA 40. 
Wyatt discloses “a CSP … observes the server certificate chain information that is part of a TLS handshake protocol for a DESTHOST.  The CSP may determine, according to a policy 318 having a common use certificate checking qualifier, whether the certificate chain used matches one of the certificates used in an historical store of certificate information by DESTHOST, or matches certificate information for DESTHOST obtained by the CSP requesting current certificate information for DESTHOST from security server 320 – Wyatt: par. 0210. 
In response to applicant’s argument that “As Wyatt uses a separate computing device to determine the certificate validation for the DESTHOST, it cannot be said that Wyatt teaches a method for use in a device configured to communicate using digital certificates, the method comprising: in response to a request, receiving a digital certificate for use in secure communications between the device and another device; evaluating, using a logic circuit, the digital certificate to determine a validity of the digital certificate, as is recited in claim 1”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In fact, Wyatt explicitly discloses: 
“In an embodiment, unlike conventional solutions in which SSL intercept takes place in a piece of network infrastructure of a network to which computing device 200 is connected, a component executing on computing device 200 may perform SSL intercept on communications from or to that device. The embodiment may use any of the methods described herein for a client-side proxy (e.g., CSP 310). A CSP that is performing SSL intercept includes a CSP that is performing a service that requires SSL intercept, such as DLP or destination filtering or content filtering. The advantage of this approach over conventional solutions is that the SSL intercept processing takes place even when the device is not connected to an enterprise network that contains SSL intercept appliances” – Wyatt: par. 0134.


Therefore, Miyazawa (par. 0064-0070) explicitly discloses the print server 10 comprises a CPU 11, a storage unit 17, e.g., a ROM, a RAM, etc., that stores an electronic certificate to verify an identity of the print server 10 , i.e., "server certificate 10c" and program(s) to make CPU 11 execute various processes shown in FIGS. 13-18 and Wyatt (par. 0134) explicitly discloses a component executing on a device for performing SSL intercept on communications from or to the device, so that the SSL intercept processing takes place even when the device is not connected to an enterprise network that contains SSL intercept appliances, and it would have been obvious to modify Miyazawa in view of Wyatt, so that the print server may evaluate the digital certificate to determine a validity of the digital certificate with the motivation to disallow using inappropriate certificates, e.g., Host certificate Hijacking – Wyatt: par. 0004 and 0011, even when the communicating device is not connected to an enterprise network that contains SSL intercept appliances – Wyatt: par. 0134. A certificate is then observed/evaluated against policies to determine whether a DESTHOST/print server certificate, or certificate chain observed in making a network connection to a destination host is allowed by the policy or not, wherein the print server, equivalent to the claimed device, may securely communicate with the client PC and/or administrator PC equivalent to the claimed another device.
 
Examiner’s Note on Intended Use 
In response to amendment to claim 1 to positively claim “and enabling the device to continue operating…”, the Intended Use interpretation of the respective limitation is withdrawn.
Per claim 10, the Intended Use interpretation set forth in the non-final action dated 01/07/2022 stands.

35 U.S.C. 112(f) – Claim Interpretation
Per claims 10-11, 13 and 15-18, the Claim Interpretation set forth in the non-final action dated 01/07/2022 stands as explained in the non-final action dated 01/07/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 8, 10-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, US2007/0005981A1 in view of Wyatt, US2017/0346853A1.

Per claim 1, Miyazawa discloses a method for use in a device configured to communicate using digital certificates, the method comprising: 
in response to a request, receiving a digital certificate for use in secure communications between the device and another device (When the print server 10 receives a CSR create request and CSR parameters from the administration PC 20, the print server 10 creates a CSR based on the received CSR parameters and transmits the CSR to the administration PC 20 – Miyazawa: par. 0099 and Fig. 8 – Note: a SSL communication request is transmitted to the print server 10 at S703. Thus, SSL handshake is executed between the administration PC 20 and the print server 10. Next, by referring to the server certificate 10c received from the print server 10 at the time of SSL handshake, it is determined whether the issuer (signer) is other than the CA 40 at S704. [0184] Then, if it is determined that the issuer is other than the CA 40 (other print server 10) at S704, the CPU 21 goes to S705, and a CSR create request is transmitted to the print server 10. [0185] Further, CSR parameters are transmitted at S706. Here, the CSR parameters to be transmitted are carried on from the contents of the received server certificate 10c… the CPU 21 goes to S707, and it is determined whether a validity period of the certificate expires in predetermined period of time by referring to the server certificate 10c received from the print server 10 at the time of SSL handshake” – par. 0181-0188).
Miyazawa has not been relied upon to disclose but Wyatt discloses evaluating, using a logic circuit, the digital certificate to determine a validity of the digital certificate (a CSP … observes the server certificate chain information that is part of a TLS handshake protocol for a DESTHOST.  The CSP may determine, according to a policy 318 having a common use certificate checking qualifier, whether the certificate chain used matches one of the certificates used in an historical store of certificate information by DESTHOST, or matches certificate information for DESTHOST obtained by the CSP requesting current certificate information for DESTHOST from security server 320… policy 318 with a root level CA qualifier and a geographic coverage qualifier may be used by a CSP to determine whether a DESTHOST certificate or certificate chain observed in making a network connection to a destination host is allowed by the policy or not – Wyatt: par. 0210 and 0214); 
when the digital certificate is valid, allowing use of the digital certificate by the device (there may be user settings, or one or more administered policies … [that] specify … whitelists of certificates that are allowed to be used on a device – Wyatt: par. 0142-0143 – Note: policy 318 with a root level CA qualifier and a geographic coverage qualifier may be used by a CSP to determine whether a DESTHOST certificate or certificate chain observed in making a network connection to a destination host is allowed by the policy or not – par. 0214); and 
when the digital certificate is invalid, prohibiting use of the digital certificate by the device (If the policy does not allow for the combination of root level CA and the DESTHOST certificate, the CSP takes one or more actions, such as: displaying a warning on computing device 200, providing an option to disconnect the network connection, blocking or disallowing the network connection – Wyatt: par. 0214 – Note: blacklists of certificates that are not allowed to be used on a device (even though they are installed in the device's trusted certificate store)); and
enabling the device to continue operating despite receiving the invalid digital certificate (providing a user of computing device 200 an option to continue using the network connection, switching to a different network connection, and sending anomaly information to security server 320 – Wyatt: par. 0214).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazawa in view of Wyatt to include evaluating, using a logic circuit, the digital certificate to determine a validity of the digital certificate; when the digital certificate is valid, allowing use of the digital certificate by the device; and when the digital certificate is invalid, prohibiting use of the digital certificate by the device to enable the device to continue operations despite receiving the invalid digital certificate.
One of ordinary skill in the art would have been motivated because it would allow “to ensure that a computing device is configured according to a policy that prevents or reduces the threat of a Man in The Middle (MITM) attack” and “to be able to detect the possibility or actuality of a MITM attacker, and to respond with warnings to a computing device or user or enterprise console or administrator, or to block insecure communications” – Wyatt: par. 0004. It would further allow to disallow using inappropriate certificates, e.g., Host certificate Hijacking – Wyatt: par. 0004 and 0011, even when the communicating device is not connected to an enterprise network that contains SSL intercept appliances – Wyatt: par. 0134.

Per claim 10, Miyazawa discloses an apparatus comprising: 
a request generator to generate and transmit a certificate signing request (CSR) (When the print server 10 receives a CSR create request and CSR parameters from the administration PC 20, the print server 10 creates a CSR based on the received CSR parameters and transmits the CSR to the administration PC 20 – Miyazawa: par. 0099 and Fig. 8 – Note: a SSL communication request is transmitted to the print server 10 at S703. Thus, SSL handshake is executed between the administration PC 20 and the print server 10. Next, by referring to the server certificate 10c received from the print server 10 at the time of SSL handshake, it is determined whether the issuer (signer) is other than the CA 40 at S704. [0184] Then, if it is determined that the issuer is other than the CA 40 (other print server 10) at S704, the CPU 21 goes to S705, and a CSR create request is transmitted to the print server 10. [0185] Further, CSR parameters are transmitted at S706. Here, the CSR parameters to be transmitted are carried on from the contents of the received server certificate 10c… the CPU 21 goes to S707, and it is determined whether a validity period of the certificate expires in predetermined period of time by referring to the server certificate 10c received from the print server 10 at the time of SSL handshake” – par. 0181-0188).
Miyazawa is not relied to explicitly disclose but Wyatt discloses a certificate verifier to evaluate a digital certificate received in response to the CSR, wherein the certificate verifier is configured to: determine whether the digital certificate is valid (a CSP (operating in any of modes (1), (2), or (3)) observes the server certificate chain information that is part of a TLS handshake protocol for a DESTHOST.  The CSP may determine, according to a policy 318 having a common use certificate checking qualifier, whether the certificate chain used matches one of the certificates used in an historical store of certificate information by DESTHOST, or matches certificate information for DESTHOST obtained by the CSP requesting current certificate information for DESTHOST from security server 320… policy 318 with a root level CA qualifier and a geographic coverage qualifier may be used by a CSP to determine whether a DESTHOST certificate or certificate chain observed in making a network connection to a destination host is allowed by the policy or not – Wyatt: par. 0210 and 0214); 
when the digital certificate is valid, allow use of the digital certificate by the apparatus (there may be user settings, or one or more administered policies … specify one or more of: whitelists of certificates that are allowed to be used on a device – Wyatt: par. 0142-0143 – Note: policy 318 with a root level CA qualifier and a geographic coverage qualifier may be used by a CSP to determine whether a DESTHOST certificate or certificate chain observed in making a network connection to a destination host is allowed by the policy or not – par. 0214); and 
when the digital certificate is invalid, prohibit use of the digital certificate by the apparatus to protect the apparatus against negative impacts to functionality of the apparatus caused by the invalid digital certificate (If the policy does not allow for the combination of root level CA and the DESTHOST certificate, the CSP takes one or more actions, such as: displaying a warning on computing device 200, providing an option to disconnect the network connection, blocking or disallowing the network connection, providing a user of computing device 200 an option to continue using the network connection, switching to a different network connection, and sending anomaly information to security server 320 – Wyatt: par. 0214 – Note: blacklists of certificates that are not allowed to be used on a device (even though they are installed in the device's trusted certificate store)), wherein at least one of the request generator and the certificate verifier is implemented by a logic circuit  (In an embodiment, CSP 310 may perform all the processing for such a service entirely on computing device 200.  In an embodiment, the CSP may offload the processing for such a service to security server 320, by sending all or a portion of the SSL intercepted data to security server 320.  In this embodiment, the CSP may receive a response message from the server indicating a disposition of the connection or content, e.g., should it be allowed or blocked, should the user or a remote administrator be warned, etc. – Wyatt: par. 0125).
Therefore, claim 10 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 19, Miyazawa discloses a machine-readable storage device comprising instructions that, when executed, cause a machine to at least perform the method steps set forth in the method of claim 1.
Therefore, claim 19 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claims 2 and 11, Miyazawa-Wyatt discloses features of claims 1 and 10, further comprising, when the digital certificate is invalid, notifying a host of the invalidity, wherein the host is configured to track expiration dates of digital certificates (CSP 310 may inspect the certificates for anomalies (such as invalid values in certificate fields, or expired certificates) and may interrogate locally cached or remote certificate revocation list information.  In an embodiment, anomalies in certificates may be reported to security server 320, and CSP 310 may display a warning on computing device 200, or break the network connection, or a combination thereof – Wyatt: par. 0188).
The same motivation to modify Miyazawa in view of Wyatt applied to claim 1 above applies here.

Per claims 3 and 12, Miyazawa-Wyatt discloses features of claims 1 and 10, wherein the digital certificate includes a public key of an asymmetric encryption scheme (Electronic signature using public key method is generated by encrypting a hash value object data using a private key, so a public key corresponding to the private key is necessary to verify the electronic signature. Because the public key itself does not contain information of the key holder, a reliable third-party issues a public key certificate which attests that the public key contained in the certificate belongs to the person noted in the certificate.  Here, the reliable third-party that issues a certificate is called a certificate authority (CA) – Miyazawa: par. 0006 – Note: public key certificate by definition uses an asymmetric encryption scheme).

Per claims 8 and 17, Miyazawa-Wyatt discloses features of claims 1 and 10, wherein determining the validity of the digital certificate comprises determining whether the digital certificate is a match with a private key of an asymmetric encryption scheme (The server certificate 10c is a public key certificate which verifies that the server private key 10p corresponds to identification information, such as IP address a host name, FQDN (Fully Qualified Domain Name) of the print server 10… the client PC 30 receives a server certificate 10c from the print server 10, a confirm process of the identity of the print server 10 by verifying an electronic signature of the server certificate 10c using the CA certificate 40c stored in the storage unit 38 (in particular, a public key of CA 40) is executed – Miyazawa: par. 0069 and 0091).

2.	Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, US2007/0005981A1 in view of Wyatt, US2017/0346853A1 as applied to claims 1 and 10 above, and further in view of Popoveniuc, US10,454,690B1.

Per claims 4 and 13, Miyazawa-Wyatt discloses features of claims 1 and 10.
Miyazawa or Wyatt is not relied on to disclose but Popoveniuc discloses wherein determining the validity of the digital certificate comprises determining whether the digital certificate is based on an undesired encryption function (if the digital certificate 104 utilizes an encryption algorithm that is outdated or has been compromised, the certificate authority 106 can then determine not to update the usage information (e.g., extend the validity range).  The certificate authority 106, client computer system 108, or other entity may perform a check of the digital certificate 104 to determine if the usage information should be updated to extend the use of the digital certificate – Popoveniuc: col. 6, lines 9-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazawa-Wyatt further in view of Popoveniuc to include wherein determining the validity of the digital certificate comprises determining whether the digital certificate is based on an undesired encryption function.
One of ordinary skill in the art would have been motivated because it would allow to verify “the information contained in the digital certificate by verifying the signatures in the chain of trust and by verifying that the certificate is still valid” – Popoveniuc: col. 2, lines 30-37.

Per claims 5 and 14, Miyazawa-Wyatt-Popoveniuc discloses features of claims 4 and 13, wherein the undesired encryption function is a type of hash function (Electronic signature using public key method is generated by encrypting a hash value object data using a private key, so a public key corresponding to the private key is necessary to verify the electronic signature – Miyazawa: par. 0006).
In the alternative where Miyazawa does not anticipate “wherein the undesired encryption function is a type of hash function”, Popoveniuc discloses wherein the undesired encryption function is a type of hash function (The certificate signature algorithm 430 is an identifier that identifies an algorithm used to generate the certificate signature 432…The certificate signature 432 is generated by the entity identified by the subject name 414, using a private key associated with the subject public key information 416 – Popoveniuc: col. 10, lines 63-67 and col. 11, lines 1-3 – Note: a signature algorithm is equivalent to a hash function, wherein only a private key associated with the subject public key information produces the desired/valid signature).
The same motivation to modify Miyazawa-Wyatt further in view of Popoveniuc applied to claim 4 above applies here.

3.	Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, US2007/0005981A1 in view of Wyatt, US2017/0346853A1 as applied to claims 1 and 10 above, and further in view of Nix, US2020/0162247A1 (provisional: 62/767,585 is being relied for priority date support).

Per claims 6 and 15, Miyazawa-Wyatt discloses features of claims 1 and 10.
 Miyazawa or Wyatt is not relied on to disclose but Nix (provisional) discloses wherein determining the validity of the digital certificate comprises determining a size of a key associated with the digital certificate (Certificate authority (CA) public key 131 can be utilized by TRE 113 to verify digital signatures received where the digital signature was generated and signed with a CA private key, such as a certificate for a server. CA public key parameters 104a’ can specify the parameters for using the CA public key 131, where parameters 104a’ can be a subset of the parameters 104 supported by cryptographic algorithms 141. Exemplary parameters 104 are depicted and described in connection with Figure 4 below, such as specifying a key length, digital signature algorithm 141d and secure hash algorithm 141c to utilize, etc. – Nix (provisional): page 46, lines 10-17 – Note: Tamper resistant element (TRE) 113 can comprise a tamper resistant element that comprises a silicon enclave within a tamper resistant chip such as a “system on chip” as depicted in Figure 1b. TRE 113 can include a primary platform (PP) 101… TRE 113 and PP 101 can support a variety of applications… Each of the applications can be operated by a firmware 106 running within TRE 113 on PP 101 – See pages 14-15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazawa-Wyatt further in view of Nix to include wherein determining the validity of the digital certificate comprises determining whether the digital certificate is based on an undesired encryption function.
One of ordinary skill in the art would have been motivated because it would allow “to securely receive updated firmware in order to support currently evolving standards and features for the operation of a primary platform or SSP and supported applications” – Nix (provisional): page 3, lines 24-26.

Per claims 7 and 16, Miyazawa-Wyatt discloses features of claims 1 and 10.
Miyazawa or Wyatt is not relied on to disclose but Nix (provisional) discloses wherein determining the validity of the digital certificate comprises determining whether a validity period of the digital certificate matches a time of the apparatus (The timing of processor 113b and data bus 109d can be driven by a clock… A seed 128b for random number generator 128 could comprise a plurality of data from within TRE 113 appended together in order to accumulate information entropy.  To acquire the seed 128, TRE 113 could collect a plurality of transducer 113z measurements or states, radio 113z measurements, clock times or values for CPU 113b, RAM 113e or memory 109g states, etc. In exemplary embodiments, random number generator 128 can include a secure hash algorithm operating on the random number seed…Random number generator 128 could also be used to derive PM keys for TRE in support of the operation of a firmware 106, where firmware 106 could conduct cryptographic operations for an application on device 102 – Nix (provisional): page 40, lines 1-8 and page 42, lines 23-33).
The same motivation to modify Miyazawa-Wyatt further in view of Nix applied to claim 6 above applies here.

4.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa, US2007/0005981A1 in view of Wyatt, US2017/0346853A1 as applied to claims 1 and 10 above, and further in view of Adams, US2007/02600874A1.
	
Per claims 9 and 18, Miyazawa-Wyatt discloses features of claims 1 and 10.
Miyazawa or Wyatt is not relied on to disclose but Adams discloses wherein prohibiting use of the digital certificate by the device includes rejecting the digital certificate and prohibiting storage of the digital certificate on the device (In an example implementation of a second type, instead of temporarily downloading all of the certificates located in the search to the computing device in the first instance, only certain data needed to generate the list of certificates located in the search may be initially downloaded to the computing device…Only after the user selects one or more specific certificates from the list are any certificates downloaded (i.e. the user-selected ones) to the computing device for storage… Without first knowing the status of any given certificate identified in a list of search results, a user may unknowingly select a revoked or expired certificate from the list to be downloaded to the computing device. To prevent this occurrence, each certificate located in the search and not stored on the computing device might be, at least temporarily, downloaded to the computing device in its entirety.  This would facilitate a determination of each certificate's status at the computing device so that the user can be informed prior to selecting certificates to be stored for future use – Adams: par. 0003-0004).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyazawa-Wyatt further in view of Adams to include wherein prohibiting use of the digital certificate by the device includes rejecting the digital certificate and prohibiting storage of the digital certificate on the device.
One of ordinary skill in the art would have been motivated because it would allow “facilitate a determination of each certificate's status at the computing device so that the user can be informed prior to selecting certificates to be stored for future use” – Adams: 0004.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494